Case 9:18-mc-81148-UNA Document 30-4 Entered on FLSD Docket 09/30/2018 Page 1 of 2

AFFIDAVIT
STATE OF FLORIDA

CoUNTY marthle Q;;ad\

Jacqueline Headley personally appeared before the undersigned authority, she was by
me first duly sworn, and stated under oath as follows:

l. l am an adult of sound mind, and hereby state that I have the capacity to make this
statement and will testify to these facts in a_Court of Law if required

2. Owen Headley is my brother, and the complainant* is my

niece.

3. I have kno er entire life.- spent several vacations and holidays with
our family over her entire life. She is and have always been a central part of our family

4. During our visit to Toronto, Canada, the weekend of April 21, 2017, for my brother's
wedding, there were several opportunities for-to confide in me and other family
members and friends about any possible mistreatment

5.- never stated anything about being touched or abused in any manner

6_ and my other niece Amaris spent the majority of their time together On the

t o riday, April 21, 2017, and Amaris were in the hotel room with me
working on their hair_ They left the room together and went down stairs to sit in the
lobby to talk and watch television The two of them were together in the lobby for over
two hours. When they returned to the room they sat on the bed together and engaged in
girl talk. talked about how she was planning to come to Florida during the
summer o 017 to spend time with her dad She commented about how she had asked
her dad if she could come and spend the summer with him and was hoping to work with
him over the summer

7. All of the conversations I overhear regarding-and her father, were filled with
positive comments and thoughts and Amaris stayed up talking and working on
their hair into the wee hours of the morning

8. During the wedding ceremony and reception, was happy and jovial. She was
dancing and interacting with family and friends owed no signs of any mental

or emotional distress

  

9. Based upon my relationshi witl.over the years, and what I witnessed over the
., . edc
/

, l do not believ l:yns her father mistreated her should be believed

Case 9:18-mc-81148-UNA Document 30-4 Entered on FLSD Docket 09/30/2018 Page 2 of 2

BEFORE ME, the undersigned authority, personally appeared Jacqueline

Headley, who produced a valid Identiflcation to wit; F(,DU€\" \'\?5-40 Ll'B-(@S ") /'2@

and who, by me being first duly sworn states that the statements contained herein (page
l of 2) are true and she executed the foregoing freely and voluntarily Sworn to and

subscribed before this the 3 day of July 2018.

NOTARY PUBLIC

My Commission Expires:

llf lol§e\"\

\\\ullmm

\\\“ "//

\~\“o\b‘.‘.?f‘.€’."'!ap”///,
° SS!ON ’c.

.\ g g®bgf fd;‘,‘h} l

//
wl ._
'/g‘, °
id
s‘~>`¢; ~
\\\‘\"

ml
* ”l/[/,/
9
.
6
°'.¢l¢¢°
le

5\.
ll\\\\\

4
’lmu

\\
l
420

§\`S\)\`:\\M
er
§
l

 

vi
g .
.‘I

